FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    May 22, 2013
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,
                                                        No. 12-2058
 v.
                                               (D.C. No. 1:11-CR-00905-JB-1)
                                                          (D.N.M.)
 EDUARDO HERNANDEZ-MEJIA,
 a/k/a Lalo,

               Defendant - Appellant.


                           ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      In this direct appeal, Defendant-Appellant Eduardo Hernandez-Mejia

challenges the 132-month sentence imposed by the district court for Mr.

Hernandez-Mejia’s role in a drug distribution network on the grounds that the

district court erred in (1) awarding a two-level enhancement under United States



      *
             This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Federal Rule of Appellate
Procedure 32.1 and Tenth Circuit Rule 32.1.

      After examining the appellate record, this three-judge panel determined
unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument.
Sentencing Guidelines (“U.S.S.G.”) § 2D1.1(b)(1) for possession of a firearm

during the commission of a drug offense, and (2) awarding a three-level

enhancement under U.S.S.G. § 3B1.1(b) for Mr. Hernandez-Mejia’s role in the

offenses. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

                                         I

      The parties are familiar with the facts and procedural history of this case,

and we need not restate either at length. During the course of an investigation

into heroin distribution networks in Albuquerque, New Mexico, agents from the

Drug Enforcement Administration (“DEA”) identified Mr. Hernandez-Mejia as a

high-level cocaine and heroin distributor. On October 7, 2004, the DEA obtained

authorization to place a wiretap on a telephone used by Mr. Hernandez-Mejia.

Between September 14, 2004, and March 17, 2005, the wiretap disclosed that Mr.

Hernandez-Mejia participated in twenty-seven conversations that involved sales

of 6,551.9 grams of heroin and 55.3 grams of cocaine.

      Mr. Hernandez-Mejia was indicted for his role in the drug distribution

network and pleaded guilty, without a plea agreement, to: (1) one count of

conspiracy to possess with intent to distribute more than one kilogram of heroin

and less than 500 grams of cocaine in violation of 21 U.S.C. § 846; (2) one count

of distributing less than 500 grams of cocaine in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(C); and (3) five counts of using a telephone to facilitate a




                                        -2-
drug trafficking offense in violation of 21 U.S.C. § 843(b). 1 At Mr. Hernandez-

Mejia’s sentencing hearing, the district court confirmed that Mr. Hernandez-

Mejia’s attorney had received the Presentence Investigation Report (“PSR”) and

that there were “no issues in dispute.” Aplt. App., Vol. 1, at 75 (Tr. of

Sentencing Hr’g, dated Dec. 12, 2011). In accordance with the recommendations

in the PSR, the district court awarded (1) a two-level enhancement under U.S.S.G.

§ 2D1.1(b)(1) based on the fact that a .45 caliber semi-automatic pistol had been

found during a search of Mr. Hernandez-Mejia’s residence, and (2) a three-level

role adjustment under U.S.S.G. § 3B1.1(b) based on the district court’s

determination that Mr. Hernandez-Mejia had been a “manager in the conspiracy

which consisted of five or more participants.” Id., Vol. 2, at 31 (PSR, re-

disclosed Oct. 18, 2011) (emphasis omitted). Mr. Hernandez-Mejia now argues

that the district court erred in awarding these enhancements.




      1
              Mr. Hernandez-Mejia was previously convicted by a jury on these
same charges and sentenced to 178 months’ imprisonment. In connection with
this sentence, the district court entered a thorough memorandum opinion and
order explaining its reasons for imposing the sentencing enhancements now at
issue. However, on appeal, we reversed the conviction based on a violation of the
Speedy Trial Act, ordered that the indictment be dismissed, and remanded to the
district court to determine whether the dismissal should be with or without
prejudice. See United States v. Hernandez-Mejia, 406 F. App’x 330 (10th Cir.
2011). The court elected to dismiss the indictment without prejudice. The
government then returned to the grand jury and obtained the indictment and
convictions underlying this appeal.

                                        -3-
                                          II

      Mr. Hernandez-Mejia concedes that because he failed to challenge the

sentencing enhancements before the district court his claims are only entitled to

review under the demanding plain-error standard. See Aplt. Opening Br. at 9, 18.

Under plain-error review, we will vacate a sentence if the enhancement at issue is

“(1) error that is (2) plain, (3) affects substantial rights, and (4) seriously affects

the fairness, integrity, or public reputation of judicial proceedings.” United

States v. DeChristopher, 695 F.3d 1082, 1091 (10th Cir. 2012).

      Mr. Hernandez-Mejia first argues that the enhancement under U.S.S.G.

§ 2D1.1(b)(1) for possession of a firearm was plain error because the PSR failed

to set forth adequate support for the enhancement. See Aplt. Opening Br. at

10–14. Section 2D1.1(b)(1) provides that “[i]f a dangerous weapon (including a

firearm) was possessed, increase by 2 levels.” U.S.S.G. § 2D1.1(b)(1). Mr.

Hernandez-Mejia concedes that he was arrested at a residence and that a gun was

found at that same residence; however, he argues that “this should be insufficient

to warrant a substantial increase in a sentence.” Aplt Opening Br. at 12. This

argument is unpersuasive.

      In a lengthy memorandum issued in connection with Mr. Hernandez-

Mejia’s original sentence, 2 the district court fully addressed Mr. Hernandez-


      2
           As noted, supra note 1, Mr. Hernandez-Mejia’s original criminal
judgment was vacated for violations of the Speedy Trial Act.

                                          -4-
Mejia’s claim that the two-level adjustment under § 2D1.1(b)(1) was unwarranted.

As the district court noted:

             The gun was found in Mr. Hernandez-Mejia’s house during a
             time period in which he was engaged in a narcotics conspiracy.
             Furthermore, the house in which the gun was discovered has
             several connections to that drug conspiracy. These connections
             can establish that the gun was possessed during the course of the
             conspiracy. The federal agents who searched Hernandez-Mejia’s
             house found not only the gun, but also an electronic scale and
             papers with the contact information of his co-conspirators.
             Additionally, the trial evidence indicated that the house was the
             center of the financial activity underpinning the conspiracy.

Aplee. Supp. App. at 25 (Mem. Op. & Order, filed Nov. 19, 2008) (citations

omitted). These findings are sufficient to support a two-level enhancement under

§ 2D1.1(b)(1). See, e.g., United States v. Sallis, 533 F.3d 1218, 1225 (10th Cir.

2008) (concluding that an enhancement was proper where the government

demonstrated that “a temporal and spatial relation existed between the weapon,

the drug trafficking activity and the defendant” (quoting United States v. Pompey,

264 F.3d 1176, 1180 (10th Cir. 2001)) (internal quotation marks omitted)); United

States v. Flores, 149 F.3d 1272, 1280 (10th Cir. 1998) (holding that the

enhancement was proper where “the weapon was located nearby the general

location where drugs or drug paraphernalia are stored or where part of the

transaction occurred” (citation omitted) (internal quotation marks omitted)).

Accordingly, the district court did not commit error.




                                        -5-
         Mr. Hernandez-Mejia next argues that the district court committed plain

error when it imposed a three-level sentencing enhancement under U.S.S.G.

§ 3B1.1(b) for Mr. Hernandez-Mejia’s role in the offenses of conviction. Because

Mr. Hernandez-Mejia cannot show error, much less plain error, this argument also

fails.

         An individual’s offense level may be enhanced by three levels where “the

defendant was a manager or supervisor (but not an organizer or leader) and the

criminal activity involved five or more participants or was otherwise extensive.”

U.S.S.G. § 3B1.1(b). To qualify for this enhancement, the defendant only needs

to occupy the role of manager or supervisor with respect to one criminal

participant. See id. § 3B1.1 cmt. n.2; United States v. Aptt, 354 F.3d 1269, 1286

(10th Cir. 2004) (discussing evidence of “at least one participant” who was

“subordinate” to the defendant).

         In the sentencing memorandum issued in connection with Mr. Hernandez-

Mejia’s original sentence, the district court made specific findings concerning Mr.

Hernandez-Mejia’s role in the conspiracy. Specifically, with reference to the trial

transcript, the district court found that the conspiracy involved more than five

participants and that Mr. Hernandez-Mejia was a manager of at least one

participant in the conspiracy, Sergio Delgado. With these findings in mind, we

conclude that Mr. Hernandez-Mejia cannot show that the district court erred,

much less plainly erred, in assessing a three-level adjustment under § 3B1.1(b).

                                         -6-
                               III

For the foregoing reasons, we affirm Mr. Hernandez-Mejia’s sentence.


                              ENTERED FOR THE COURT


                              Jerome A. Holmes
                              Circuit Judge




                               -7-